DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
2.  The amendment, filed 09/08/22, has been entered. 

3.  Claims 1-3 and 6-8 are pending. Claims 4-5 and 9 are cancelled. Claims 1-3 are amended. Claims 6-8 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 01/26/22. Claims 1-3 are under examination.

Information Disclosure Statement
4.  The information disclosure statement (IDS) submitted on 11/29/22 was filed and entered.  The submission is in compliance with the provisions of 37 CFR 1.97 and has been considered by the Examiner.

Withdrawal of Objections/Rejections
5.  The following are withdrawn from the Office Action, filed 03/09/22:
The objections to claims 1, 2, 4 and 5 found on pages 2-3 at paragraphs 4, 5, 6 and/or 8, are withdrawn in light of Applicant’s amendments thereto.

The objection of claims 1 and 2 found on page 3 at paragraph 7, is withdrawn in light of Applicant’s persuasive arguments regarding the art-recognized gene names.

The rejection of claims 1-5 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AlA), second paragraph, as being indefinite, found on page 4 at paragraph 10, is moot in light of Applicant’s cancellation thereof or is withdrawn in light of Applicant’s amendments thereto.

The rejection of claim 1 under 35 U.S.C. 102(a)(1) as being anticipated by Gekenidis et al. 2014 (Applied and Environmental Microbiology; 80(14): 4234-4241), found on page 12 at paragraph 15, is withdrawn in light of Applicant’s amendments thereto.

The provisional rejection of claims 1-5 on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 of copending Application No. 17/232236 (reference application), found on page 15 at paragraph 19, is withdrawn in light of Applicant’s amendments thereto.

The provisional rejection of claims 1-5 on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 of copending Application No. 17/232258(reference application), found on page 15 at paragraph 19, is withdrawn in light of Applicant’s persuasive arguments regarding the claimed strains.

New Objection: Claim Objections
6. Claim 1 is objected to because of the following informalities:  missing punctuation and improper grammar. As amended, claim 1 reads “…based on the mass-to-charge ratio m/z, wherein two types of ribosomal proteins S8 and peptidylprolyl isomerases are used as the marker protein…” However, this limitation is difficult to discern without commas and proper subject-verb agreement.  The Office recommends “…based on the mass-to-charge ratio m/z, wherein two types of ribosomal proteins, S8 and peptidylprolyl isomerases, are used as the marker proteins…” or “…based on the mass-to-charge ratio m/z, wherein  S8 and peptidylprolyl isomerase are used as the marker proteins…” depending on what Applicant is trying to encompass. Regardless, appropriate correction is required.
Maintained Rejection: Claim Rejections - 35 USC § 112
7.  The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

8.  Claims 1-3 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention. 
As amended, claims are drawn to methods of identifying a serovar of Salmonella bacteria comprising a) a step of subjecting a sample containing microorganisms to mass spectrometry to obtain a mass spectrum, b) a step of reading a mass-to-charge ratio m/z of a peak derived from a marker protein from the mass spectrum, and c) an identification step of identifying a serovar of Salmonella bacteria in the sample based on the mass-to-charge ratio m/z, wherein two types of ribosomal proteins S8 and peptidylprolyl isomerases are used as the marker protein, wherein when the marker protein comprises peptidylprolyl isomerase, the serovar of Salmonella bacteria is identified as Orion, and wherein when the marker protein comprises ribosomal protein S8, the serovar of Salmonella bacteria is identified as Rissen. Consequently, it remains the Office’s position that (1) the independent claim constitutes a "broad generic claim” based on inter alia the generically claimed methods of mass spectrometry, mass spectra generated, and/or m/z ratios and peaks (2) the claimed genus has substantial variation because of the numerous options and combinations of options permitted. More specifically, the peaks in the mass spectra (and by extension, the use thereof) have not been described with sufficient particularity, such that one skilled in the art would recognize that Applicant had possession of the claimed invention, at the time of filing, because of (A) a lack of a correlation, known or disclosed, between the claimed functional requirements and the structures that meet those requirements; and/or (B) a lack of a representative number and variety of species; for either to constitute possession of the full scope of the claimed genus, as follows.
The specification does not provide adequate written description to identify the broad genus of the claims because, inter alia, the specification does not disclose a structure-function correlation between the necessary structure (i.e. peaks and m/z ratios) of the mass spectra (i.e. using as little as the presence of one peak for S8 and/or as little as one peak for peptidylprolyl isomerase) and the claimed function to be maintained (e.g. “identifying” Rissen and/or Orion serovars of Salmonella from all the other Salmonella serovars).  The specification appears to describe that when the serovar of Salmonella enterica is Orion, then at least peptidylprolyl isomerase is useful as the marker protein [0017]; that when the serovar of Salmonella enterica is Rissen, then S8 is useful as the marker protein [0018]; that when the serovar of Salmonella enterica is Saintpaul, then L21, S7, YaiA and YciF are useful as marker proteins. [0019]; when the serovar of Salmonella enterica is Braenderup, then SOD, gns and/or L25 are useful as marker proteins [0020]; when the serovar of Salmonella enterica is Montevideo or Schwarzengrund, then SOD, L21, and/or S7 are useful as marker proteins [0021]; when the serovar of Salmonella enterica is Enteritidis, then SOD, L17 and/or S7 are useful as the marker proteins [0022]; and when the serovar of Salmonella enterica is Infantis, then SOD, L21, S7, YibT and YciF are useful as marker proteins [0023]. However, the specification and/or the claims do not adequately describe how each correlation is used to identify any particular serovar, without knowing the specific serovar first.  The specification discusses “attribution results based on measured values of ribosomal proteins” (e.g. Figure 8), but does not adequately describe how Figure 8 yields a serovar identification from a known or unknown sample containing microorganisms.   Figures 11-22 show single peaks of particular ribosomal proteins for two serovars, thereby distinguishing one known serovar from another known serovar but does not describe how these individual peaks are used in the claimed method to identify an unknown serovar.  Thus, the specification does not provide substantive evidence for possession of the entire, large and variable genus, that encompasses any/all mass spectra generated in any/all ways, with as little as one peak having the ability to identity the difference between Rissen and Orion as compared to all other serovars of Salmonella, which encompasses a massive number of options (e.g. see State of the Art, below). Therefore, it is the Office’s position that even one of skill in the art would not conclude that Applicant was in possession of the entire genus claimed (i.e. methods for identifying Rissen and/or Orion serovars of Salmonella bacteria based on the presence of as little as one mass-to-charge ratio peak).
In addition, the specification does not provide adequate written description to identify the broad genus of the claims because, inter alia, it does not describe a sufficient number and/or a sufficient variety of representative species to reflect the breadth and variation within the claimed genus. There appear to be no examples of methods meeting all of the limitations claimed. For example, there is no adequate description of any methods wherein a Rissen and/or Orion serovar of Salmonella bacteria was identified from a sample based on the presence of as little as one mass-to-charge ratio peak of the corresponding S8 and/or peptidylprolyl isomerase protein. Therefore, it remains the Office’s position that even one of skill in the art would not conclude that Applicant was in possession of the entire genus.
With regards to the state of the art, identifying serovars of Salmonella species, using mass spectrometry, was still under development and thus necessarily unpredictable, as evidence by the state of the art. For example, Dieckmann et al. 2011 (Applied and Environmental Microbiology; 77 (12), 4136–4146) teaches that there are over 2,610 different Salmonella serovars (e.g. see abstract, first line; emphasis added). Dieckmann teaches there are known reproducibility issues with matrix-assisted laser desorption ionization-time of flight mass spectrometry (MALDI-TOF MS) which have been a major concern but can produce reliable results, especially when a characteristic “fingerprint” of ion peaks, and not just a single biomarker peak is used to identify bacteria to species, or less commonly, a serovar level (e.g. page 4136, Introduction). Dieckmann teach discrimination ability at the serovar level by analyzing data subsets comprised of multiple MALDI-TOF MS spectra obtained from different serovars, wherein when two different serovars were compared, then not more than 15 potentially serovar-discriminating peaks per spectrum were observed, of which usually several were present in more than one serovar, such that careful inspection was required for reproducible serovar-identifying combinations of biomarkers (i.e. identification requires more than only one peak; e.g. see page 4137, Results). Dieckmann evaluated both Orion and Rissen, but do not provide an art-recognized correlation for distinguishing these serovars, using as little as one biomarker in general, or peptidylprolyl isomerase and/or S8, specifically (e.g. see Table 2). 
Similarly, Gekenidis et al. 2014 (Applied and Environmental Microbiology; 80(14): 4234-4241), teaches matrix-assisted laser desorption ionization (MALDI) biotyping is based on unique ribosomal protein profiles matched to a reference database and identified accordingly, but has its limitations (i.e. more than one peak is required; e.g. see page 4234, Introduction). Gekenidis teaches the abundance of existing serovars within a subspecies makes it difficult to ascertain that a peptide sequence is identical in all serovars, especially when considering Salmonella enterica subs. enterica alone has more than 2,500 serovars (e.g. page 4238, right column). Gekenidis teaches peptidylprolyl isomerase was correlated with the presence of Salmonella enterica sups. arizonae (i.e. not Orion as claimed).  
Therefore, the art provides evidence that there is unpredictability in the results obtained from species other than those specifically enumerated, and accordingly, provides evidence which indicates even skilled artisans could not reliably predict the operability in the invention of any species other than the one disclosed.  Therefore, the state of the art does not provide adequate written description support for which options and which combinations would predictably retain their functional activities (i.e. how to use one peak from either protein to identify one of two serovars).  
Consequently, neither the specification nor the state of the art provides sufficient written description to support the genus encompassed by the claims. Vas-Cath Inc. v. Mahurkar, 19 USPQ2d 1111, makes clear that "applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention. The invention is, for purposes of the 'written description' inquiry, whatever is now claimed." (See page 1117.) The specification does not "clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is claimed." (See Vas-Cath at page 1116.). 
Therefore, it remains the Office’s position that a single peak in a mass spectra corresponding to a specific Salmonella serovar has not been described with sufficient particularity, such that one skilled in the art would recognize that Applicant had possession of the claimed invention, at the time of filing, because of (A) a lack of a correlation, known or disclosed, between the claimed functional requirements (i.e. identify a Rissen or Orion serovar) and the structures that meet those requirements (i.e. as little as one peak); and/or (B) a lack of a representative number and variety of species; for either to constitute possession of the full scope of the claimed genus. Accordingly, it remains the Office’s position that Applicant has not satisfied the requirements as set forth under 35 U.S.C. 112(a).

Applicant’s Arguments
9. Applicant argues:
Amending the methods for identifying serovars of Salmonella specifically instead of identifying microorganisms in general reduces the breadth of the claims.

Response to Arguments
10.  Applicant’s arguments have been fully considered but are not persuasive.
	With regards to argument A, The Office agrees but notes there were other parts of the rejection that have not been amended, argued and/or addressed.  Thus, this argument is not persuasive because it fails to provide evidence of possession of the entire genus of methods for identifying Rissen and/or Orion serovars of Salmonella from all the other serovars using as little as one biomarker.
	Therefore, all of Applicant’s arguments have been considered but were not deemed persuasive; accordingly, the rejection is maintained for reasons of record.

	
New Rejection: Claim Rejections - 35 USC § 112
11. The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


12. Claims 1-3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As amended, claim 1 is drawn to methods of identifying a serovar of Salmonella bacteria comprising a) a step of subjecting a sample containing microorganisms to mass spectrometry to obtain a mass spectrum, b) a step of reading a mass-to-charge ratio m/z of a peak derived from a marker protein from the mass spectrum, and c) an identification step of identifying a serovar of Salmonella bacteria in the sample based on the mass-to-charge ratio m/z, wherein ribosomal protein S8 and peptidylprolyl isomerase are used as the marker proteins, wherein when the marker protein comprises peptidylprolyl isomerase, the serovar of Salmonella bacteria is identified as Orion, and wherein when the marker protein comprises ribosomal protein S8, the serovar of Salmonella bacteria is identified as Rissen. Thus, as written, the method requires the use of both S8 and peptidylprolyl isomerase marker proteins which, in turn, would require the serovar in the sample to be identified as both Orion and Rissen. Consequently, it is unclear how these limitations are implemented to meet the goal of the preamble.  	Claims 2 and 3 are indefinite because it is unclear what Applicant is trying to encompass with the additional limitations when the first claim identifies the serovar using only one biomarker. Thus, clarification is required to ascertain how these positively recited steps are integrated into the method of claim 1.


New Rejection: Claim Rejections - 35 USC § 112
13. The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection €, a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


14. Claims 2 and 3 are rejected under 35 U.S.C. 112(d) as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
As amended, claim 1 appears to require the use of two specific biomarkers to identify a Salmonella serovar as either Orion or Rissen (see 112b rejection above). However, claim 2 subsequently recites the limitation "…the serovars of Salmonella bacteria are classified using cluster analysis" in line 2; and claim 3 further requires “…generation a dendrogram representing an identification result by the cluster analysis” in lines 2-3. However, there are now only two serovars in claim 1, both are identified using only 1 marker each. Thus, claims 2 and 3, fail to further limit claim 1, because claim 1 already identifies the serovar. 
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Conclusion
15. No claims are allowed.

16. Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

17. A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

18.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARY MAILLE LYONS whose telephone number is (571)272-2966.  The examiner can normally be reached on Monday-Friday 8 am to 5 pm EST. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http: //www.uspto.gov/interviewpractice.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Nickol can be reached on (571)-272-0835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

19.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARY MAILLE LYONS/Examiner, Art Unit 1645                                                                                                                                                                                                        
December 5, 2022